Citation Nr: 1426068	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a claimed cervical spine disability, to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957 and from June 1960 to May 1977.  Service in the Republic of Vietnam and receipt of the Combat Infantryman Badge and the Parachutist Badge are indicated by the record. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter was remanded by the Board in a May 2012 decision.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claim.

The Veteran's service treatment records document that he complained of recurrent back pain in an April 1967 self-report of medical history.  A subsequent orthopedic clinic consultation report documents that the Veteran complained of a "catch in his upper back on the left side for about the last three years.  It first happened jumping out of a helicopter in Germany . . . it has occurred . . . for the last three or four years about twice a year."  A physical examination did not reveal a current spine disability.  The Veteran complained of recurrent back pain again in his May 1977 self-report of medical history. 

In his March 2008 Substantive Appeal, the Veteran stated that he served as a paratrooper and had several hard landings while serving in Vietnam which resulted in back injuries.  Due consideration must be given to the places, types and circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002).  In this case, the Veteran's DD Form 214 confirms that he received a Parachutist Badge and his service treatment records document in-service complaints for back pain.  The Board therefore finds that an in-service injury has been demonstrated.

In the Board's May 2012 remand the RO was instructed to schedule the Veteran for a VA examination to determine the etiology of his cervical spine disability, to include degenerative disc disease.  For any cervical spine disability diagnosed, the VA examiner was then asked to opine as to whether it is at least as likely as not that such disability had its clinical onset in service or is otherwise related to active duty.  In providing a medical opinion, the examiner was instructed to consider the Veteran's recognized in-service spine injury. 

The Veteran was afforded a VA examination in June 2012.  The VA examiner opined that that it is less likely than not that the Veteran's cervical spine disability is related to service.  The examiner reasoned that there is no documentation of any cervical spine injury or disease during the Veteran's active service.  Furthermore, the examiner noted that the Veteran was "vague" about his in-service injury. 

The Board finds that the VA examiner's opinion is inadequate and does not comply with the May 2012 remand.  The examiner did not consider the Veteran's statements regarding his in-service injury as requested in the remand directive.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Instead, the examiner noted that the Veteran's statements regarding his in-service injury were "vague."  However, in the May 2012 remand, the Board not only conceded the Veteran's in-service injury, but also requested that the examiner consider the in-service injury in providing an opinion.  The examiner has not followed this instruction.  A remand by the Board confers on a veteran the right to VA compliance with the terms of the remand order and imposes on the VA Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, there has not been substantial compliance with the Board's May 2012 remand.  Therefore, the appeal must be remanded again to obtain an addendum opinion. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Return the Veteran's claims file to the examiner who conducted the Veteran's June 2012 VA examination for an addendum opinion, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.

The VA examiner should thoroughly review the Veteran's VA claims file, including the Veteran's service treatment records.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The VA examiner is requested to specifically address the following:

Whether it is at least as likely as not, i.e., a 50 percent probability or greater, than any cervical spine disability had its clinical onset in service or is otherwise related to active duty.  The examiner must consider the recognized in-service spine injury, to include the report of a "catch in his upper back on the left side for about the last three years.  It first happened jumping out of a helicopter in Germany . . . it has occurred . . . for the last three or four years about twice a year." 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Upon completion of the above, the RO must readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



